DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a respective resilient coupling mechanism ".  There is improper antecedent basis for this limitation in the claim as this element has been previously  introduced in the base claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2013 100 941 (“Spaleck”)(with text citations to English translation provided by Applicant in IDS of 12/09/2019).
Spaleck (fig. 1-2) teaches a screening apparatus comprising:
 (re: claim 1)  a body, a drive system coupled to the body for imparting vibrations to the body, and screen media (fig. 1 showing screening media 30;  para. 25-30 teaching base frame 10 with side walls 11 and cross-members 12),
wherein said screen media is coupled to the body by a resilient coupling mechanism that allows oscillatory movement of said screen media with respect to said body (fig. 1, 2; para. 26-30 showing fingers 30 coupled to body via springs 31, wherein vibration drive Z provides oscillating movement to the fingers via the springs);
(re: claim 2)  wherein said screen media is provided in at least one screening module, said at least one screening module being coupled to the body and including a respective resilient coupling mechanism that allows oscillatory movement of the respective screen media with respect to said body (Id.);
 (re: claim 3)  wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis (Id. with fig. 1, 2 
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body (Id).

(re: claims 5, 17, 18 and 20)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 5)  wherein the screen media and the respective resilient coupling mechanism are configured to resonate with respect to the body at a selected resonant frequency;
(re: certain elements of claim 17)  wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by said drive system;
(re: certain elements of claim 18)  wherein, in response to vibration of said body by said drive system, said resilient coupling mechanism causes said screen media to oscillate, wherein said oscillation of said screen media may be amplified with respect to said vibrations imparted to said body by said drive system, and wherein the amplification may depend on the frequency of the vibration of said body and on the mass of material on said screen media;
(re: certain elements of claim 20)  wherein said resilient coupling mechanism is at least one from the group consisting of tuned and configured to cause said selected 

Spaleck further teaches
(re: claim 6) wherein said screen media is coupled to a base, the base being coupled to the body by said resilient coupling mechanism (fig. 1, 2); 
(re: claim 7) wherein said screen media is at least one from the group consisting of cantilevered from the base, and projects from said base and has a free end distal said base (Id.);
(re: claim 8) wherein said screen media is self-supporting and resilient (para. 12); 
(re: claim 9) wherein said screen media comprises at least one from the group consisting of a plurality of parallel bars, a mesh, a screen cloth, and other screen (Id.); 
(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (para. 11);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (fig. 1, 2);
 (re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (fig. 1);
(re: claim 19)  including means for adjusting the resilience of said resilient coupling mechanism (para. 33 teaching screw or articulated connections to allow adjustment).

Claims 1-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loshe (US 6,116,428).
Loshe (fig. 1-7) teaches a screening apparatus comprising:
 (re: claim 1)  a body, a drive system coupled to the body for imparting vibrations to the body, and screen media (fig. 1 showing screening media near 21 with frame near 1, 2 and drive system near 12; col. 4, ln. 1- 48),
wherein said screen media is coupled to the body by a resilient coupling mechanism that allows oscillatory movement of said screen media with respect to said body (fig. 1-4 teaching resilient block 23 that functions as coupling mechanism with fig. 2 showing a screening module; col. 4, ln. 2-col. 6, ln. 8 teaching that resilient block can be made from “rubber, or a similar elastomeric or polymeric material”);
(re: claim 2)  wherein said screen media is provided in at least one screening module, said at least one screening module being coupled to the body and including a respective resilient coupling mechanism that allows oscillatory movement of the respective screen media with respect to said body (Id.);
 (re: claim 3)  wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis (Id. with fig. 3-4 
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body (Id; see e.g., fig. 1 and 3).

(re: claims 5, 17, 18 and 20)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 5)  wherein the screen media and the respective resilient coupling mechanism are configured to resonate with respect to the body at a selected resonant frequency;
(re: certain elements of claim 17)  wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by said drive system;
(re: certain elements of claim 18)  wherein, in response to vibration of said body by said drive system, said resilient coupling mechanism causes said screen media to oscillate, wherein said oscillation of said screen media may be amplified with respect to said vibrations imparted to said body by said drive system, and wherein the amplification may depend on the frequency of the vibration of said body and on the mass of material on said screen media;
(re: certain elements of claim 20)  wherein said resilient coupling mechanism is at least one from the group consisting of tuned and configured to cause said selected 

Loshe further teaches
(re: claim 6) wherein said screen media is coupled to a base, the base being coupled to the body by said resilient coupling mechanism (fig. 2 showing base frame near 24, 25, 27, 28); 
(re: claim 7) wherein said screen media is at least one from the group consisting of cantilevered from the base, and projects from said base and has a free end distal said base (Id.);
(re: claim 8) wherein said screen media is self-supporting and resilient (col. 3, ln. 39-68 teaching that finger members are capable of independent movement and able to “deflect” heavy loads); 
(re: claim 9) wherein said screen media comprises at least one from the group consisting of a plurality of parallel bars, a mesh, a screen cloth, and other screen (Id.); 
(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (fig. 1-3 showing resilient elongate strip near 23);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (Id.);
(re: claim 12)  wherein said resilient coupling mechanism comprises first and second parts, the first part coupling a first side of the screen media to the body, the second part coupling a second side of the screen media to the body (Id. with fig. 2-3 showing that elongate strip are aligned on both sides of finger screen);
(re: claim 13)  wherein each of said first and second coupling parts comprises a resilient coupling element, the resilient coupling element comprising a strip of resilient material, and 
(re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (fig. 2).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 18, 2021